              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

JAMES ATTAWAY, et al.,                  )
                                        )
Plaintiffs,                             )
                                        )
      v.                                )   Case No. 19-0032-CV-W-HFS
                                        )
JENNIFER TIDBALL                        )
                                        )
Defendant.                              )


                                       ORDER

      The parties have filed a joint stipulation of dismissal with prejudice

pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii).

      Accordingly, the above captioned case is DISMISSED with prejudice.



SO ORDERED.


                                        s/ Howard F. Sachs
                                        _________________________
                                        HOWARD F. SACHS
                                        UNITED STATES DISTRICT JUDGE

May 13, 2021
Kansas City, Missouri



        Case 4:19-cv-00032-HFS Document 31 Filed 05/13/21 Page 1 of 1
